     Case 1:19-cv-01591-NONE-EPG Document 51 Filed 01/25/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CORNEL JACKSON,                                   No. 1:19-cv-01591-NONE-EPG (PC)
12                       Plaintiff,
13           v.                                         ORDER DENYING PLAINTIFF’S MOTION
                                                        TO DENY DEFENDANT’S MOTION
14    JASON QUICK, et al.,
                                                        (ECF No. 50)
15                       Defendants.
16

17          On January 15, 2021, Plaintiff Cornel Jackson (“Plaintiff”), a pretrial detainee proceeding

18   pro se and in forma pauperis, filed a motion to deny Defendant’s motion. (ECF No. 50). That

19   motion related to Defendants’ motion for an extension of time to file an answer, (ECF No. 47),

20   which the Court granted on January 8, 2021 (ECF No. 49). Because the Court already granted

21   Defendants’ motion, the Court will construe Plaintiff’s instant motion as a motion for

22   reconsideration.

23          A motion for reconsideration is “appropriate if the district court (1) is presented with

24   newly discovered evidence, (2) committed clear error or the initial decision was manifestly

25   unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist. No. 1J v. AC & S,

26   Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). “[A] motion for reconsideration should not be granted,

27   absent highly unusual circumstances.” 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th

28   Cir. 1999).
                                                        1
     Case 1:19-cv-01591-NONE-EPG Document 51 Filed 01/25/21 Page 2 of 3


 1          This action proceeds on the second amended complaint, which Plaintiff filed on August

 2   10, 2020. (ECF No. 25). The complaint alleges that Defendants, who are all employees at the

 3   Madera County Jail, have violated Plaintiff’s constitutional rights in connection with his legal

 4   mail and access to legal supplies. The Court permitted certain claims to go forward, (ECF No.

 5   30), and ordered the marshal to effect service of process, (ECF No. 37). Defendants’ answers

 6   were due as early as January 12, 2021.

 7          On January 5, 2021, Defendants—at least the ones who have been served—filed a motion

 8   for an extension of time. (ECF No. 47). They stated that they believed certain of Plaintiff’s claims

 9   may be barred by res judicata or collateral estoppel in connection with a petition for a writ of

10   habeas corpus that Plaintiff filed but which they could not access because a judicial officer

11   possessed it. (Id. at 2). They sought a 60-day extension of time to file an answer. (Id.). Defendants

12   noted that this request was not made as a stipulation “because Plaintiff did not consent to the

13   proposed extension.” (Id.; see also ECF No. 48 at 3) (in counsel’s declaration: “Through

14   correctional officers at the Jail, I attempted to obtain a stipulation from Plaintiff for an extension

15   of time to respond to the SAC. However, I was informed that Plaintiff refused to stipulate to such

16   an extension.”)). The Court granted Defendants’ motion on January 8, 2021. (ECF No. 49). At the

17   same time, the Court ordered Defendants to respond to various motions Plaintiff had filed

18   concerning his access to the courts. (Id.).

19          In his instant motion, Plaintiff argues Defendants’ motion should be denied because

20   collateral estoppel and res judicata are not relevant in this circumstance. (ECF No. 50).
21          Upon review of Plaintiff’s motion, the Court declines to reconsider its order. While

22   Plaintiff has legal arguments as to why collateral estoppel and res judicata do not apply, the Court

23   finds good cause to allow Defendants further investigation before responding to the complaint.

24   The amount of time requested was reasonable. It appears that defense counsel is attending to this

25   case and not unduly delaying the proceedings. The date to respond remains as previously set.

26   \\\
27   \\\

28   \\\

                                                         2
     Case 1:19-cv-01591-NONE-EPG Document 51 Filed 01/25/21 Page 3 of 3


 1         Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to deny defendants’

 2   motion (ECF No. 50) is DENIED.

 3
     IT IS SO ORDERED.
 4

 5      Dated:   January 25, 2021                      /s/
 6                                               UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                 3
